NDFL 24513 (Rev. lEfl 6) Jndgmcnl in a Criminaf Casc
Shcct l

 

UNITED STATES DisTRICT COURT
Northern District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
Case Nulnber: 3:1801'63-OGl/MCR

GLENN VARR]N
7 USM Number: 26100-017

lohn Leslie Will<ins (Retained)

 

Defendant’s Attorney

\,/\,/\../\./\-./\./\..»/\._J\_/

THE DEFENDANT:
pleaded guilty to count(s) One ofthe lndictment on August 15, 20l 8

f:l pleaded nolo contendere to count(s)

 

which Was accepted by the court.

[:| was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Sectiou Nature of 0ffense Ofi`ense Ended Count
ES U.S.C. § 2422(b) Atteinpted Enticernent of a Minor May 4, 2018 One
The defendant is sentenced as provided in pages 2 through 8 _”_ of this judgment The sentence is imposed pursuant to

the Sentencing Reform Aet of 1984.
E The defendant has been found not guilty on count(S)

 

Count(s) Two § is [:] are dismissed on the motion of the Unit:ed States.

 

it is ordered that the defendant rnust notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all tines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. lf ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

December 17, 2018

 

Date of lmnosition of Judgment

Signature ofJudge d 0

M. Casey Rodgers, United States District .Iudge
Name and Title of` Judgc

January 5313 ,2019

Datc

 

 

 

NDFL 245B (Rcv. l 1116) Judgmeut in a Criminal Case

Sheet 2 ~ lmprisonment

 

Judgmeni_Page m 2 _ of 8

DEFENDANT: GLENN VARRIN
CASE NUMBER: 3:1801'63-00i/MCR

IMPRIS ONMENT

The defendant is hereby committed to the custody of the Federal Bureau of `Prisons to be imprisoned for a total term of:
120 months as to Count One.

The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be designated for confinement at the Federai Correctionai
Compiex in Colernan, Florida.

lt is the recommendation of the Court that while the defendant is incarcerated he shall participate in a Sex
Offender Treatment Pro gram or other such similar program offered through the Bureau of Prisons.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshai for this district:

i:i at n,m,wwww i:i a-m- i:i P-m~ 011

|:i as notified by the United States Marshal.

 

'i`he defendant shall Surrender for service of sentence at the institution designated by the Bureau of Prisons:

:i before 2 p.m. on

 

i:i as notified by the United States Marshal.
i:i as notified by the Probation or Pretrial Services Offlce.

RETURN

I have executed this judgment as foliows:

at

Dcfendant delivered on to

 

, with a certified copy of this judgment

 

UNrrst) states lyiARsnAL

B)/

 

DEPU'I`Y UNl'l`ED S'l`ATES MARSHAL

NDFL 2453 (RC\.'. l 1/16) judgment in a Crirninal Case
` Slieet 3 _ Supervised Reiease

 

.iudgmcnlil°age WW:'? m Of 4

DEFENDANT: GLENN VARRIN
CASE NUMBER: 3:18cr63 -00 l/MCR

SUPERVISEI) RELEASE

Upon release from imprisonment you will be on supervised release for a term of : 15 years as to Count One.

MANDATORY CONDITIONS

,_.

You must not commit another federai, state or local crime.
2, You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use cfa controilcd substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court
[:i The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse, (check y"applr`cable)

4. You must cooperate in the collection of DNA as directed by the probation officerl (check Mapplicable)

5. § You must comply with the requirements of the Sex Offender Registration and Notiiication Act (42 U.S.C. § 16901, et seq.) as
directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check yappiicab!e)

6. m You must participate in an approved program for domestic violence. (check yappii¢abie)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

NDFL 2458 (Rev. 11/16) ludginent in a Criminal Case

Shcci 3A j Supcrviscd Release

 

 

.ludgn'ient_-i’&l§c mm 4 Of 8

 

DEFENDANT: GLENN VARRIN
CASE NUMBER: 3: l 801‘63~00 l/'MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within '}"2 hours of your
release from impi'isonrnent, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change if notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of einployment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. if you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least i0
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Ofi“ice Use Oniy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me With a written copy of this
judgment containing these conditions F or further information regarding these conditions, see Overvi`ew ofProbcin"on and Supervi`sea'
Releurse Condit‘i`ons, available at: www.uscourts,gov.

Defendarit‘s Signature Date

 

 

NDFL 245B (Rev. l 1/16) .liidgmcnt in a Criminal Case
Shect 3D _ Siipcrviscd Release

Judgment--Page 5 of 8

DEFENDANT: GLENN VARRIN
CASE NUMBER: 3:i80r63-0()l/'MCR

SPECIAL CON])ITIONS OF SUPERVISION

Cornputer Conditions

You must not possess or use a computer, which includes a cellular telephone, without the prior approval of
the probation officer. “Computer” includes any electronic device capable of processing or storing data as
described at 18 U.S.C. § 1030, and all peripheral devices.

As directed by the probation officer, you must enroll in the probation ofhce’s Cornputer and lnternet
Monitoring Program (CIMP), and you must abide by the requirements of the Cli\/[P program and the
Acceptable Use Contract.

You must not access the Internet or any “on-line computer seiyice” at any location (including employment)
without the prior approval of the probation officer. “On-line services” include any lnternet service provider,
or any other public or private computer network As directed by the probation officer, you must warn your
employer of restrictions to your computer use

You must consent to the probation officer conducting periodic unannounced examinations of your computer
equipment, which may include retrieval and copying of all data from your computer(s) and any peripheral
device to ensure compliance with this condition, andfor removal of any such equipment for the purpose of
conducting a more thorough inspection This condition shall also include the installation of any hardware or
software as directed by the probation officer to monitor your Internet use.

You must not possess or use any data encryption technique or program
Materials Restrictions

You must not possess, in any forin, materials depicting child pornography, child erotica, or nude or sexual
depictions of any ehild; or any materials described at 18 U.S.C. § 2256(8).

You must refrain from accessing, Via the lnternet, any pornography, including adult pornography, or other
materials depicting sexually explicit conduct as defined at 18 U.S.C. § 2256(2), without the prior approval of
the probation ofticer.

Associations Restrictions

You must not frequent or loiter within 100 feet of any location where children are likely to gather, or have
contact with any child under the age of 18, unless otherwise approved by the probation officer. Children are
likely to gather in locations including, but not limited to, playgi'ourids, theme parks, public swimming pools,
Schools, arcades, children’s inuseuins or other specific locations designated by the probation officer.

NDFL 2453 (Rcv. l lfl 6) liidgnieiit in a Criminal Case
Shcct 3D _ Supervised Release

 

 

iudgmenthage 6 of 8
DEFENDANT: GLENN VARRIN
CASE NUMBER: 3:1801'63“00l/MCR

ADDITIONAL CONDI'I`IONS OF SUPERVISION

Your employment must be approved by the Probation Officei', and any change in employment must be
pre-approved by the Probation Officer. You must submit the name and address of the proposed employer to
the Probation Officer at least 10 days prior to any scheduled change

Your residence must be approved by the probation officer, and any change in residence must be pre-approved
by the Probation Officer, You must submit the address of any proposed residence to the Probation Ofiicer at
least l0 days prior to any scheduled change

Treatnlent

You must participate in sex offender-specific treatment, as directed by the probation officer. You must pay
part or all of the cost of this treatment, at an amount not to exceed the cost of treatment, as deemed
appropriate by the probation officer. The actual co-payment schedule shall be determined by the probation
officer. The probation officer shall release the presentence report and all previous mental health evaluations
to the treatment provider. As part of the treatment program, you must submit to polygraph or other
psychological or physiological testing as recommended by the treatment provider.

Polygraph

You must submit to periodic polygraph testing at the discretion of the probation office as a means to ensure
that you are in compliance With the requirements of his supervision or treatment program.

Registration

You must register with the state sex offender registration agency as required by state law. The defendant shall
provide proof of registration to the Probation Officer within three days of release from
imprisonment/placement on supervisionl In any state that has adopted the requirements of the Sex Offender
Registration and Notification Act (42 USC sec. 16901 et seq.), you must also comply with all such
requirements as directed by the Probation Officer, the Bureau of Prisons, or any state sex offender
registration agency in which he resides, is a student, or was convicted of a qualifying offense

Search and Seizure

You must submit your person, property, house, vehicle, papers, [computers (as defined in 18 U.S.C. §
l030(e)(l)), other electronic communications or data storage devices or media,] or office, to a search
conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation
of supervised release You must warn any other occupants that the premises may be subject to searches
pursuant to this condition An officer may conduct a search pursuant to this condition only when reasonable
suspicion exists that the defendant has violated a condition of his supervision and that the areas to be
searched contain evidence of this violation Any search must be conducted at a reasonable time and in a
reasonable manner.

NDFl, 2453 (Rev. ll/lG) ludgmeut in a Criminal Casc
Slieet 5 ~ Criminal Mcnetary Penalties

 

 

 

.ludg:nentil’age j `7 of 8

DEFENDANT: GLENN VARRFN
CASE NUMBER: 3 : l 801‘63-001!MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $5,0{)0_()0 $ 0 ~ waived $ Det`erred up to 90 days

m The determination of restitution is deferred up to 90 days . An Amendecf Jndgmem fn a Crr'mr'na! Case (AO 245€) will be entered
after such determination

[:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below, However, pursuant to 18 U.S.C. § 3664(i), ali nonfederal victims must be paid
before the United States is paid.

_ _ Restitution Priority or
x?:
Narne ol` Payee T_____________‘)tal LUSS Ordered Percentage
TO'I`ALS

l:l Restitution amount ordered pursuant to plea agreement $

l:l 'l`he defendant must pay interest on restitution and a fine of rnore than $2,5()0, unless the restitution or fine is paid in full before the
fifteenth day alter the date of the judgment, pursuant to 18 U.S.C. § 36l2(i}. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 36l2(g).

[::l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

I:] the interest requirement is waived for the [:] line [:] restitutionl

[:] the interest requirement for the [:] fine |:l restitution is modified as follows:

* justice for Victims of Trafiicf<ing Act of 2015, Pub. L. No. l l4~22.
** F indings for the total amount of losses are required under Chapters 109A, ll(l, llOA, and llBA of Title 18 for offenses committed on or
after Septernber 13, 1994, but before April 23, 1996.

 

 

NDFL 245}3 (Rev. l 1/16) Judgmeut in a Criminal Case
Sheet 6 ~ Schedule of Payments

 

 

.ludgment_Page __S_ of 8
DEFEN DANT: GLENN VARR]N
CASE NUMBER: 3 : l 801'63-00 lfMCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A Lump sum payment of $ iO0.00 g Special Monetary Assessment, due immediately

l:] not later than , or

l:l in accordance with l:] C, l:lD, :l E, or § Fbelow;or

B i::l Payment to begin immediately (rnay be combined with |:l C, l:| D, or |:| F below); or

C l::] Payment in equal (e.g., weekiy, monthly quarterly installments of $ over a period of
~ (e.g., months or year.r), to COml'nenCE: (e.g., 30 or 60 days) after the date Of this judgmeilf; Ol‘
D |:] Payment in equal (e.g., weekly, monthly quarterly installments of $ M over a period of
(e.g., months oryears), to ('e.g., 30 01'60 daysj after release from imprisonment to 3

term of supervision; or

E I:| Payment during the term of supervised release will commence within (e,g., 30 01'60 days) after release from
imprisonmentl 'i`he court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [::l Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonmentl All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
inmate Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (inciudi`ng defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

|:| 'f he defendant shall pay the cost of prosecution
|:] rI`he defendant shall pay the following court cost(s):

}!¢ Tlie defendant shall forfeit the defendant’s interest in the following property to the United States:
Preiiminary Order of Forfeiture entered on December 6, 2018 (doc. #36).

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, {3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

